Exhibit 10.3.2




FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT




THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is made
and entered into on December ___, 2003, by and among FLANDERS CORPORATION
("Flanders," individually and, in its capacity as the representative of the
other Borrowers, "Borrowers' Agent"), a North Carolina corporation,
FLANDERSIPRECISIONAIRE CORP., a North Carolina corporation
("Flanders/Precisionaire "), FLANDERS FILTERS, INC., a North Carolina
corporation ("Filters"); FLANDERS/CSC CORPORATION, a North Carolina corporation
("CSC"), PRECISIONAIRE, INC., a Florida Corporation ("Precisionaire"),
PRECISIONAIRE OF UTAH, INC., a Utah corporation ("Utah"), ECO-AIR PRODUCTS,
INC., a California corporation ("Eco-Air"), AIR SEAL FILTER HOUSINGS, INC., a
Texas corporation ("Air Seal"), and FLANDERS REAL TV CORP., a North Carolina
corporation ("Flanders Realty") (all of the foregoing collectively referred to
herein as "Borrowers" and individually as a "Borrower"), each with its chief
executive office and principal place of business at 2399 26th Avenue North, St.
Petersburg, Florida 33734, and FLEET CAPITAL CORPORATION (together with its
successors and assigns, "Lender"), a Rhode Island corporation with an office at
300 Galleria Parkway, N.W., Suite 800, Atlanta, Georgia 30339.




Recitals:




Lender and Borrowers are parties to a certain Loan and Security Agreement dated
October 18, 2002, as amended by that certain First Amendment to Loan and
Security Agreement dated October 18, 2002, as amended by that certain Second
Amendment to Loan and Security Agreement dated November 19, 2002, and as amended
by that certain Third Amendment to Loan and Security Agreement dated September
6, 2003 (as at any time amended, the "Loan Agreement"). pursuant to which Lender
has agreed to make certain revolving credit and term loans to Borrowers.




The parties desire to amend the Loan Agreement as hereinafter set forth.




NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:




1.

 Definitions.  All capitalized terms used inn this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.




2.

Amendment to Loan A2reement.  The Loan Agreement is hereby amended by deleting
Section 9.2.9 of the Loan Agreement and by substituting the following new
Section 9.2.9 in lieu thereof.




9.2.9 Capita] Expenditures. Make Capital Expenditures (including, expenditures
by way of capitalized leases) which, in the aggregate, as to all Borrowers  and
their Subsidiaries, exceed (i) $4,000,000 during Fiscal Year 2002 of Borrowers,
(ii) $6,250,000 during Fiscal Year 2003 of Borrowers, and Cui) $3,250,000 during
each Fiscal Year of Borrowers thereafter




3.

 Ratification and Reaffirmation.  Each Borrower hereby ratifies and reaffirms
the Obligations, each of the Loan Documents and all of such Borrower's
covenants. Duties, indebtedness and liabilities under the Loan Documents.




4.

Acknowledgments and Stipulations.  Each Borrower acknowledges and stipulates
that the Loan Agreement and the other Loan Documents executed by such Borrower
are legal! valid and binding obligations of such Borrower that are enforceable
against such Borrower in accordance with the terms thereof, except as the
enforceability thereof may be limited by bankruptcy, insolvency. reorganization,
moratorium or other similar laws of general application affecting the
enforcement of creditors rights and the application of general principles of
equity; an of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by such Borrower);
the security interests and liens granted by such Borrower in favor of Lender are
duly perfected first priority security interests and liens to the extent
contemplated by the Loan Documents; and the unpaid principal amount of the Loans
and the LC Outstandings on and as of December 4, 2003, totaled $16,792,009.53.




5.

Representations and Warranties.  Each Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Default or Event
of Default exists on the date hereof; the execution, delivery and performance of
this Amendment have been duly authorized by all requisite corporate action on
the part of such Borrower and this Amendment has been duly executed and
delivered by such Borrower; and all of the representations and warranties made
by such Borrower in the Loan Agreement are true and correct on and as of the
date hereof.




6.

Reference to Loan Agreement.  Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to "this Agreement," "hereunder, or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.




7.

Breach of Amendment.  This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.




8.

Expenses of Lender. Each Borrower agrees to pay, on demand, all costs and
expenses incurred by Lender in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications1 and supplements thereto,
including, without limitation, the costs and fees of Lender's legal counsel and
any taxes or expenses associated with or incurred in connection with any
instrument Or agreement referred to herein or contemplated hereby.




9.

Effectiveness; Governing Law.  This Amendment shall be effective upon acceptance
by Lender in Atlanta, Georgia (notice of which acceptance is hereby waived),
whereupon the same shall be governed by and construed in accordance with the
internal laws of the State of Georgia.




10.

Successors and Assigns.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.




11.

No Novation, etc.  Except as otherwise expressly provided in this Amendment
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in fun
force and effect.  This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.




12.

Counterparts; Telecopied Signatures.  This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto




13.

Further Assurances.  Each Borrower agrees to take such further actions as Lender
shall reasonably request from time to time in connection herewith to evidence or
give effect to the amendments set forth herein or any of the transactions
contemplated hereby.




14.

Section Titles.  Section titles and references used in this Amendment shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreements among the parties hereto.




15.

 Release of Claims.  To induce Lender to enter into this Amendment, each
Borrower hereby releases, acquits and forever discharges Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that such Borrower now has
or ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise.  Each Borrower represents and warrants to Lender that
such Borrower has not transferred or assigned to any Person any claim such
Borrower ever had or claimed to have against Lender.




16.

Waiver of Jury Trial.  To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by Jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal, and delivered by their respective duly authorized officers
on the date first written above.




FLANDERS CORPORATION

ATTEST:

("Borrower")




/s/Jeanetta M. Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, Chief Financial

[CORPORATE SEAL]

Officer and Chief Operating Officer













FLANDERS/PRECISIONAIRE CORP.

ATTEST:

("Borrower")




/s/Jeanetta M. Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer

[CORPORATE SEAL]







FLANDERS FILTERS, INC.

ATTEST:

("Borrower")




/s/Jeanetta M. Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer

[CORPORATE SEAL]







FLANDERS/CSC CORPORATION

ATTEST:

("Borrower")




/s/Jeanetta M. Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer

[CORPORATE SEAL]







PRECISIONAIR OF UTAH, INC.




ATTEST:

("Borrower")




/s/Jeanetta M. Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer

[CORPORATE SEAL]







PRECISIONAIRE, INC.

ATTEST:

("Borrower")




/s/Jeanetta M. Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer

[CORPORATE SEAL]







ECO-AIR PRODUCTS, INC.

ATTEST:

("Borrower")




/s/Jeanetta M. Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer

[CORPORATE SEAL]







AIR SEAL FILTER HOUSINGS, INC.

ATTEST:

("Borrower")




/s/Jeanetta M. Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer

[CORPORATE SEAL]













FLANDERS REALTY CORP.

ATTEST:

("Borrower")




/s/Jeanetta M. Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer

[CORPORATE SEAL]







Accepted in Atlanta, Georgia:




FLEET CAPITAL CORPORATION

("Lender")




By:






Title:









--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION




Each of the undersigned guarantors of the Obligations of Borrowers at any time
owing to Lender hereby (i) acknowledges receipt of a copy of the foregoing
Fourth Amendment to Loan and Security Agreement; (ii) consents to each Borrowers
execution and delivery thereof and of the other documents, instruments or
agreements that any Borrower agrees to execute and deliver pursuant thereto;
(iii) agrees to be bound thereby; and (iv) affirms that nothing contained
therein shall modify in any respect whatsoever its respective guaranty of the
Obligations and reaffirms that such guaranty is and shall remain in full force
and effect.




IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation as of the date of such Fourth Amendment to Loan and Security
Agreement.




FLANDERS INTERNATIONAL PTE LTD

WITNESS;

("Guarantor")




/s/ Jeanetta Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown

Steven K. Clark, Managing Director

[CORPORATE SEAL]




AIRSEAL WEST, INC.

ATTEST:

("Guarantor")




/s/ Jeanetta Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer




FLANDERS-VIRGINIA, INC. (f/k/a Tidewater

Air Filter Fabrication, Inc.)

ATTEST:

("Guarantor")




/s/ Jeanetta Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer




FLANDERS AIRIA TECHNOLOGIES, INC.

ATTEST:

("Guarantor")




/s/ Jeanetta Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer




AIRPURE FILTER SALES AND

SERVICE, INC.

ATTEST:

("Guarantor")




/s/ Jeanetta Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer




SUEPRIOR DIECUTTING, INC.

ATTEST:

("Guarantor")




/s/ Jeanetta Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer




FLANDERS-RICHMOND, INC.

(f/k/a Bio-Tech, Inc.)

ATTEST:

("Guarantor")




/s/ Jeanetta Brown



By:



/s/ Steven K. Clark






Jeanetta M. Brown, Secretary

Steven K. Clark, President and Treasurer
















MTC/ej/312691